Citation Nr: 1751014	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-42 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.	Entitlement to an initial rating for bilateral hearing loss, in excess of 10 percent, prior to March 12, 2016; and in excess of 30 percent, beginning March 12, 2016.

2. 	Entitlement to service connection for a chronic back disability.

3.	Entitlement to service connection for a psychiatric disability (PTSD, major depressive disorder and alcohol use disorder).

4.	Entitlement to a total disability based on an individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1956 to December 1957, and from July 1958 to August 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss at a 10 percent disability rating, effective March 13, 2014, but denied service connection claims for chronic back pain and PTSD.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a request for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  Here, the Veteran has asserted that he is unemployable.  See Form VA 9 Appeal to the Board of Veterans' Appeals.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised, and that the Board has jurisdiction over this issue as part and parcel of the increased rating claim.  Rice, 22 Vet. App. at 453 - 54.

In a May 2016 rating decision, the RO increased the disability rating for bilateral hearing loss to 30 percent, effective March 12, 2016.

In September 2017, a request for a VA Form 646, Statement of Accredited Representative in Appeals Cases, was dispatched to the Veteran's representative, California Department of Veterans Affairs (CDVA).  However, CDVA did not respond to this request.  Therefore, the opportunity to submit a statement shall be deemed as waived.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 12, 2016, the Veteran's bilateral hearing loss has been manifested by a puretone threshold average of no higher than 50 decibels for the right ear, 48.75 decibels for the left ear, and speech discrimination scores, using the Maryland CNC word list, no lower than 76 percent for the right ear and 74 percent for the left ear; whereas for the period beginning March 12, 2016, the Veteran's bilateral hearing loss has been manifested by an exceptional pattern of hearing because the puretone thresholds are higher than 55dB at each of the four frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.

2.  There is no evidence of an in-service injury, event or disease to possibly link to the Veteran's current diagnoses of back conditions.  

3.  The Veteran's current psychiatric diagnoses are related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating in excess of 10 percent prior to March 12, 2016, and in excess of 30 percent, beginning March 12, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for service connection for a chronic back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a psychiatric disability (PTSD, major depressive disorder and alcohol use disorder) are met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 (2017).  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

When the puretone thresholds at the four specified frequencies 1000, 2000, 3000, and 4000 Hertz (Hz) are 55 decibels (dB) or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2017).   

When the puretone thresholds are 30dB or less at 1000 Hz and 70dB or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2017).

A May 2015 VA examination for hearing loss reflects the following findings on audiological examination.  Puretone thresholds for the right ear, in dB, were 45dB at 1000 Hz; 40dB at 2000 Hz; 55dB at 3000 Hz; 60dB at 4000Hz, with an average puretone threshold of 50dB.  Puretone thresholds for the left ear, in dB, were 35dB at 1000 Hz; 50dB at 2000 Hz; 55dB at 3000 Hz; 55dB at 4000 Hz, with an average puretone threshold of 48.75dB.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 74 percent in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 50dB and a speech discrimination of 76 percent in the right ear results in level IV for the right ear.  Likewise, applying the above results to the Table VI chart, a puretone threshold average of 48.75dB and a speech discrimination of 74 percent in the left ear results in level IV for the left ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a level IV for the right ear, combined with a level IV for the left ear, results in a 10 percent rating evaluation.

A March 2016 VA examination for hearing loss reflects the following findings on audiological examination.  Puretone thresholds for the right ear, in dB, were 65dB at 1000 Hz; 75dB at 2000 Hz; 75dB at 3000 Hz; and 85dB at 4000 Hz, with average puretone threshold of 75dB.  Puretone thresholds for the left ear, in dB, were 75dB at 1000 Hz; 80dB at 2000 Hz; 75dB at 3000 Hz; 85dB at 4000 Hz, with an average puretone threshold of 78.75dB.  Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 96 percent for the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, the puretone threshold average of 75dB and a speech discrimination of 88 percent for the right ear results in level III for the right ear.  Likewise, applying these results to the Table VI chart, a puretone threshold average of 78.75dB and a speech discrimination of 96 percent for the left ear results in a level II for the left ear.  Applying both results to the Table VII chart (with the left ear being the "poorer" ear), a level III for the right ear, combined with a level II for the left ear, results in a zero percent/noncompensable rating evaluation.

In this case however, the March 2016 audiogram results show evidence of an exceptional pattern of hearing because the puretone thresholds are higher than 55dB at each of the four frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  Therefore, a rating assessment based on Table VIA is applicable, and the higher of the results between Table VI and Table VIA shall be applicable.  See 38 C.F.R. § 4.86.  In this regard, applying the average puretone threshold of 75dB to Table VIA results in level VI for the right ear; and similarly, applying the average puretone threshold of 78.75dB to Table VIA results in level VII for the left ear.  Applying both results to the Table VII chart (with the left ear being the "poorer" ear), a level VI for the right ear, combined with a level VII for the left ear, results in a 30 percent rating evaluation, but no higher.  

Summarily, based upon the foregoing mechanical hearing loss measurements from the May 2015 and March 2016 VA examinations, as applied to the relevant tables under 38 C.F.R. §§ 4.85 and 4.86, the Board finds that the criteria for an initial increased rating evaluation in excess of 10 percent for the period prior to March 12, 2016; and a rating evaluation in excess of 30 percent for the period beginning March 12, 2016 are not warranted.  

The Board has considered whether separate ratings are available under separate diagnostic codes, but finds that the evidence of record does not show that the Veteran has any other service-connected diseases of the ear that a schedular rating evaluation has not already contemplated.

Therefore, for the entire appellate period, the preponderance of the evidence weighs against an initial increased rating for bilateral hearing loss, and the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 55 (1990).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Chronic Back Pain

The Veteran seeks a grant of service connection for chronic back pain.  

In a March 2016 General Outpatient Note, the Veteran reported that he had mild back pain for several years ,but has noticed progressive worsening over the past few months.  Post-service treatment records indicate that the Veteran has a current diagnosis of lumbosacral spondylosis, as well as X-ray finding of moderate degenerative disc disease at the thoracolumbar junction and in the lower lumbar spine (the lower back).  See, e.g. March 2016 General Outpatient Consult Notes; see also July 2016 Physical Medicine Notes.  

However, while the medical evidence of record establishes the existence of a current disability, there is no evidence of an in-service, injury or event.  Specifically, service treatment records lack any evidence of an injury or illness relating to a back condition.  They are silent for any problems, although numerous other maladies are recorded.  His discharge Report of Medical Examination from August 1963 reflects a normal spine.  The other service treatment records and examinations also reflect a normal spine.  Furthermore, the Veteran has not provided any lay statements or other evidence of an in-service injury, illness or event that could possibly be related to his current diagnosis of a back condition.

The Board acknowledges that the Veteran has not been afforded a VA examination for his back condition.  However, given the fact that there is no evidence of a claimed condition that occurred in service, or that there is no indication that the current back disability may be associated with the Veteran's service, or even another service-connected disability, the Board finds that a VA medical examination is not warranted under the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination and medical nexus opinion is required for a service connection claim when there is evidence of current disability or persistent or recurrent symptoms of a disability, evidence establishing in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, and an indication that the current disability may be related to an in-service event, injury, or disease; but insufficient evidence to decide the claim).

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. Â§ 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The Board is grateful for the Veteran's honorable service.  However, based on the evidence of record, the Board finds that the evidence in this case does not reach the level of equipoise that the Veteran's back condition had its onset during service, or is otherwise related to service.  Therefore, in the absence of evidence linking the Veteran's back condition to his active service, the Board finds that his current back condition was not incurred in or aggravated by service.  Accordingly, the benefit-of-the-doubt rule is not applicable, and this claim must be denied.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. 3.102 (2017).

PTSD

The Veteran reports that he was exposed to several casualties related to flight, while he was in active service.  Specifically, he reported various in-service stressors, including and not limited to, an accident on board a ship that he witnessed, which led to several casualties, as well as many close friends and co-workers being critically injured; and additionally, being exposed to casualties of death because the aircraft carrier also was a morgue ship that transported bodies and body parts to the Philippines for identifications and preparations to be sent for burial.  See March 2015 Statement in Support of Claim for Service Connection for PTSD.

The most probative evidence of record, a May 2015 VA examination for PTSD, reflects a current diagnosis of a psychiatric disorder, which includes PTSD, major depressive disorder, and alcohol use disorder; competent lay evidence of an in-service stressor/event; and a positive opinion establishing a causal relationship between the current diagnosis and the in-service stressor/event.  Specifically, in the May 2015 VA examination, the VA examiner made a finding that the Veteran's reported stressor was related to the Veteran's fear of a hostile military or terrorist activity; that his claimed stressor is adequate to support a diagnosis of PTSD; and that the Veteran's PTSD symptoms are related to the claimed stressors.

Summarily, the VA examiner opined that the Veteran's current mental conditions are at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  As a rationale, the VA examiner explained that the Veteran's current mental conditions were at least as likely as not incurred in or were caused by his military service.  The VA examiner further explained that there were no preexisting mental health problems, because the Enlistment Medical Evaluation did not indicate preexisting conditions; the DD-214 indicates service in Vietnam; and that the Veteran's reported symptoms are consistent with a diagnosis of PTSD.

The Board affords highly probative weight to the May 2015 VA examination and opinion because the medical opinion provides a clear rationale, which takes into account the Veteran's medical records, history and lay statements.  While the requirement for a veteran to provide credible, supporting evidence to verify an in-service stressor is unique to the PSTD service connection regulations, see 38 C.F.R. § 3.304(f), the Board finds that this service connection claim is all-encompassing of a psychiatric disability, which also includes the Veteran's other mental diagnoses of major depressive disorder and alcohol abuse; and which the VA examiner includes in his positive opinion and generalizes as mental conditions.  Therefore, based on the foregoing probative medical evidence, service connection for a psychiatric disability is granted.


ORDER

Entitlement to an initial rating for bilateral hearing loss, in excess of 10 percent, prior to March 12, 2016; and in excess of 30 percent, beginning March 12, 2016 is denied.

Entitlement to service connection for a chronic back disability is denied.

Entitlement to service connection for a psychiatric disability, including PTSD, major depressive disorder and alcohol use disorder (secondary to the PTSD and depression) is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

As noted above, the Veteran indicated that he was unemployable in his Form VA 9 Appeal to the Board of Veterans' Appeals.  Therefore, the Board finds that a request for a TDIU has been raised by the record.  See Rice, 22 Vet. App. at 453 - 54.  

The Board acknowledges that the RO was instructed to provide the Veteran with a Form VA 21-8940 Application for Increased Compensation Based on Unemployability.  See September 2017 Deferred Rating.  However, the Veteran still has not been provided with the requisite form to complete.  Therefore, a remand is required for the RO to provide the Veteran with a Form VA 21-8940 Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  Also afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.

2.  After ensuring that this action has been undertaken, adjudicate the issue of TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


